DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered. Claims 10-12, 14, 15, 19-23, 25, 26, and 28-31 have been amended. Applicant's amendments to the claims have overcome each and every objection and U.S.C. 112 rejection previously set forth in the Final Office Action mailed 1 December 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abhay A. Watwe on 4 March 2022 and in subsequent communications.

The application has been amended as follows: 
Claim 10 – (Currently Amended)

receiving, from a first user in the predetermined user group, a read receipt request for an information segment of the information segments in the thread, wherein the read receipt request is added to the information segment by the first user and comprises a tag identifying a second user from whom the first user requests [[the]] a read receipt 
sending a notification to the second user, wherein the notification comprises the information segment;
receiving an acknowledgment message indicating the second user has read the notification containing the information segment;
in response to receiving the acknowledgement message, assigning the read receipt 
aggregating metadata with regard to the read receipt request and the acknowledgment message from the second user to generate aggregated metadata; and
causing to display the aggregated metadata to the first user in a workflow-based view in response to selection of the read receipt request added to the information segment by the first user 

Claim 12 – (Currently Amended)
The method of claim 10, wherein the method further comprises:
generating a status instance for the second user, and wherein the aggregated metadata comprises:
an indication of the information segment;

a user information with regard to the first user;
a second timestamp information relating to a receipt time of the information segment by the second user and a generation time of the read receipt 

Claim 19 – (Currently Amended)
The method of claim 10, wherein the selection of request added to the information segment by the first user 

Claim 20- (Currently Amended)
The method of claim 10, further comprising:
creating a list of users who did not respond to [[the]] a read notification request; and
creating a list of users having a pre-selected range of response times with regard to accessing at least one read request notification.

Claim 21 – (Currently Amended)
A non-transitory computer-readable medium storing instructions for controlling a collaboration platform which allows a number of users in a predetermined user group to communicate with posts being collected and displayed as information segments in a thread, the instructions, when executed by a processor, cause:
receiving, from a first user in the predetermined user group, a read receipt request for an information segment of the information segments in the thread, wherein the read receipt request is added to the information segment by the first user and comprises a tag identifying a second user from whom the first user requests [[the]] a read receipt 
sending a notification to the second user, wherein the notification comprises the information segment;
receiving an acknowledgment message indicating the second user has read the notification containing the information segment;
in response to receiving the acknowledge message, assigning the read receipt 
aggregating metadata with regard to the read receipt request and the acknowledgment message from the second user to generate aggregated metadata; and
causing to display the aggregated metadata to the first user in a workflow-based view in response to selection of the read receipt request added to the information segment by the first user 

Claim 23 – (Currently Amended)
The non-transitory computer-readable medium of claim 21, storing further instructions that, when executed by the processor, cause:
generating a status instance for the second user, and wherein the aggregated metadata comprises:
an indication of the information segment;
a first timestamp information relating to a posting time of the information segment by the first user;
a user information with regard to the first user;


Claim 28 – (Currently Amended)
The non-transitory computer-readable medium of claim 21, wherein the selection of added to the information segment by the first user 

Claim 29 – (Currently Amended)
The non-transitory computer-readable medium of claim 21, storing further instructions that, when executed by the processor, cause:
creating a list of users who did not respond to [[the]] a read notification request; and
creating a list of users having a pre-selected range of response times with regard to accessing at least one read request notification.

Claim 30 – (Currently Amended)
A collaboration system, comprising:
a processor;
a memory storing instructions for controlling a collaboration platform which allows a number of users in a predetermined user group to communicate with posts being collected and displayed as information segments in a thread, the instructions, when executed by the processor, causes:
receiving, from a first user in the predetermined user group, a read receipt request for an information segment of the information segments in the thread, wherein the read receipt request is added to the information segment by the first user and comprises a tag identifying a second user from whom the first user requests [[the] a read receipt 
sending a notification to the second user, wherein the notification comprises the information segment;
receiving an acknowledgment message indicating the second user has read the notification containing the information segment;
in response to receiving the acknowledge message, assigning the read receipt 
aggregating metadata with regard to the read receipt request and the acknowledgment message from the second user to generate aggregated metadata; and
causing to display the aggregated metadata to the first user in a workflow-based view in response to selection of the read receipt request added to the information segment by the first user 

Allowable Subject Matter
Claims 10-16 and 19-31 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 10, 21, and 30 in particular, receiving, from a first user in a predetermined user group, a read receipt request for an information segment of the information segments in the thread, wherein the read receipt request is added to the information segment by the first user and comprises a tag identifying a second user from whom the first user requests a read receipt and causing to display aggregated metadata to the first user in a workflow-
As the closest prior art, Langholz shows that a first user may request to send a message associated with a group thread by sending a request to a server message handler. ([0045]; [0092]) Aggregated metadata or status data of time stamps when recipients accessed the message is displayed in a workflow-based view (Fig. 3D) in response to a selection by the user of an access notification element of the message. ([0060]; [0062], lines 1-8; [0065]) However, Langholz fails to show that the access notification element was added by the user to the message or information segment in the thread as a read receipt request.  A secondary reference, Lee shows that an IM server may receive an IM message from a sender that includes a header field designating which of the recipients from whom the sender would like a read receipt. ([0023]; [0035-0036; Fig. 3, 300) However, neither Lee nor Langholz either alone or combination show the above identified allowable features. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451